Citation Nr: 1047915	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In that decision, the RO denied entitlement to service connection 
for PTSD.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the issue is recharacterized as 
shown on the first page of this decision and it is acknowledged 
that such description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.  

In August 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD, asserting that he 
has nightmares and night sweats of combat-related events in 
Vietnam.  The Veteran also reported that he began drinking 
alcohol to sleep and to help control the night sweats.  The RO 
denied the Veteran's claim because he did not have a current 
diagnosis of PTSD, and he did not submit a stressor statement.  

At his video conference in August 2010, the Veteran testified 
that as a military policeman, he was required to help secure the 
perimeter of his Air Force Base in Pleiku and to respond to any 
incoming fire around the perimeter.  The Veteran further 
testified that from time to time the base was under rocket 
attacks, mortar attacks and small arms fire.  The Veteran further 
testified that he had to guard dead bodies until the planes 
arrived to pick them up and fly them out.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) 
(West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

The regulations governing claims for service connection for PTSD 
were amended during the pendency of this appeal.  While combat 
service has not been verified, regulatory changes during the 
course of the Veteran's appeal have altered the necessity to 
corroborate combat or specific stressor events.  If a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 
3.304 (f)(3).  

The Veteran in this case receives consideration under the amended 
version of 38 C.F.R. § 3.304(f) because his claim was appealed to 
the Board prior to July 13, 2010, but not decided by the Board as 
of July 13, 2010.  Based on the Veteran's credible testimony, the 
Veteran had thus had "service in a location that would 
potentially involve hostile military or terrorist activity" 
under the changes to 38 C.F.R. § 3.304(f)(3).  The Veteran is 
also competent to state that he has nightmares and difficulty 
sleeping as a result of reliving those stressful memories from 
Vietnam.  

It is therefore necessary to secure a VA examination to ascertain 
whether the Veteran in fact has PTSD that is a result of his fear 
of hostile military activity and that the claimed stressor is 
adequate to support a diagnosis of PTSD and/or whether the 
Veteran has a diagnosis of an acquired psychiatric disorder other 
than PTSD that had its onset in or is otherwise related to 
service.  

The Veteran also testified that he received treatment from a 
private physician who may have relevant records.  If the Veteran 
provides sufficient information and a completed authorization 
form, the RO should attempt to obtain those records on remand.  

Accordingly, the case is remanded back to the RO, via the Appeals 
Management Center , for the following action: 

1.  The AOJ should contact the Veteran and 
request that he provide either medical 
records or sufficient information about any 
medical treatment for psychiatric symptoms 
that would allow the AOJ to attempt to 
obtain the records on his behalf.  The AOJ 
should then attempt to obtain any available 
VA mental health and/or private medical 
records pertaining to the Veteran's 
examination or treatment for any 
psychiatric disability not currently of 
record.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 
38 C.F.R. § 3.159(e) (2010).

2.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled  
for VA examination to determine the nature 
and etiology of any psychiatric disability, 
including PTSD.  The examiner must 
thoroughly review the Veteran's claims 
file, to include a copy of this remand, and 
any additional pertinent evidence added to 
the record.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner must 
review the Veteran' claims file and test 
results, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The VA or VA-contracted 
psychiatrist or psychologist must identify 
the specific stressor(s)underlying any PTSD 
diagnosis and comment upon the link between 
the current symptomatology and the 
Veteran's stressor(s).  In the report, the 
examiner must address whether it is at 
least as likely as not (a probability of 50 
percent or greater) that any diagnosed PTSD 
is related to his fear of hostile military 
or terrorist activity ("fear of hostile 
military or terrorist activity" means that 
a Veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 
39852 (July 13, 2010), to be codified at 38 
C.F.R. § 3.304 (f)(3)).  

If not, is it at least as likely as not (a 
probability of 50 percent or greater) that 
any diagnosed PTSD is related to a specific 
stressor identified by the Veteran.  A 
complete rationale must be provided for all 
opinions expressed.  In addition to an 
opinion regarding PTSD, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the Veteran has 
any other current acquired psychiatric 
disorder that is related to his active 
military service.  

If the Veteran does not meet the DSM-IV 
criteria for a diagnosis of PTSD, then the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not that the Veteran has 
an acquired psychiatric disorder other than 
PTSD that had its onset during service, or 
is otherwise related to service.  All 
opinions must be set forth in detail and 
explained in the context of the record.  

3.  After completing the requested actions, 
and any additional notification and/or  
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority 
including 75 Fed. Reg. 39852 (July 13, 
2010), to be codified at 38 C.F.R. § 
3.304 (f)(3)).  If  any benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


